Doerr and Boomer, JJ. (dissenting).
We respectfully dissent. We would modify the orders only to reinstate plaintiff’s claim against defendant alcoa alleging inadequate testing, for the reasons stated in the majority memorandum. However, in our view, the court properly dismissed plaintiff’s claim against namco alleging failure to warn. There is no evidence that the limit switch manufactured by namco was defective, namco, which produced a specialized component part for general distribution, cannot be reasonably expected to anticipate every possible use to which one of its switches might be put and to warn of any possible dangers associated with such use. The design and assembly of the machine into which namco’s limit switch was installed was solely the responsibility of plaintiff’s employer. The manufacturer of a component cannot be required to warn the ultimate user of the machine concerning dangers about which it was in no position to know (see, Leahy v Mid-West Conveyor Co., 120 AD2d 16, lv denied 69 NY2d 606; Munger v Heider Mfg. Corp., 90 AD2d 645).
We further conclude that the court properly dismissed plaintiff’s claim against alcoa alleging failure to warn him of the danger of molten metal extruding from between the die halves because alcoa’s failure to warn was not the proximate cause of plaintiff’s injuries as a matter of law. It is clear from *1191the record that plaintiff was aware of the possibility of metal flashing, that he had observed such an occurrence between 20 and 30 times prior to his accident, and that immediately preceding his accident, plaintiff intentionally stood six feet away from the machine in an area that was considered to be safe from the danger of metal flashing. Consequently, any warnings alcoa might have provided merely would have informed plaintiff of a danger which he already appreciated (see, Torrogrossa v Towmotor Co., 44 NY2d 709, 711; Belling v Hough’s Pools, 126 AD2d 958, 959, lv denied 70 NY2d 602; Lancaster Silo & Block Co. v Northern Propane Gas Co., 75 AD2d 55, 65). (Appeal from order of Supreme Court, Orleans County, Miles, J.—summary judgment.) Present—Dillon, P. J., Doerr, Boomer, Davis and Lowery, JJ.